DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claims 1-10, 12-28, and 30-33 are currently under examination.

Withdrawal of Rejections
The rejection of claims 10-15 and 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 29-36, 38, 144, 145, and 179-181 of copending Application No. 16/302,339 (reference application) US 2020/0085916 A1 has been withdrawn based on the amendment to cancel claims 11 and 29 and the remarks stating a protein is being administered in this application and the copending application is drawn to a lipid nanoparticle delivering an mRNA and Martini et al. does not provide teaching or suggestion that the lipid nanoparticle disclosed could be used to deliver a protein rather than a polynucleotide.  Nor is there any reasonable expectation of predictable results or success.
The declaration under 37 CFR 1.130(a) filed February 25, 2022 is sufficient to overcome the rejection of claims 1-10, 12-28, and 30-33 based upon 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Martini et al. (US 2020/0085916 A1).  The gain of function polypeptides being claimed are not available as prior art based on the declaration provided.

Allowable Subject Matter
Claims 1-10, 12-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the polypeptides with the mutations as currently claimed. The prior art does not disclose the use of the polypeptide as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656